—In a proceeding pursuant to Election Law § 16-102, inter alia, to set aside the result of the Democratic Party primary election held on September 25, 2001, designating the respondent George Darden as the candidate of the Democratic Party for the public office of Mayor of the Village of Spring Valley, and to declare the petitioner Allan A. Thompson, Sr., the winner of the primary, or to direct that a new Democratic Party primary election be held for that office, the appeal is from a final order of the Supreme Court, Rockland County (Sherwood, J.), dated October 12, 2001, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The Supreme Court properly determined that there were no irregularities with respect to the subject absentee ballots (cf., Matter of Kinebrew v Williams, 112 AD2d 1077). Therefore, the petitioner failed to meet his burden of showing the existence of “irregularities” which “are sufficiently large in number to establish the probability” that the result of the election was affected (Matter of Ippolito v Power, 22 NY2d 594, 595; see, Matter of Garson v Michaels, 176 AD2d 906; Matter of Belanger v Nolan, 154 AD2d 413).
The petitioner’s remaining contentions do not require reversal. Krausman, J. P., Schmidt, Smith and Crane, JJ., concur.